UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (X)QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 1-31398 NATURAL GAS SERVICES GROUP, INC. (Exact name of registrant as specified in its charter) Colorado 75-2811855 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 508 W. Wall St., Ste 550 Midland, Texas 79701 (Address of principal executive offices) (432) 262-2700 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filerx Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes o No x APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at November 5, 2009 Common Stock, $.01 par value 12,096,833 NATURAL GAS SERVICES GROUP, INC. Part I - FINANCIAL INFORMATION Item 1.Financial Statements UnauditedCondensed Balance Sheets Page 1 UnauditedCondensed Income Statements Page 2 UnauditedCondensed Statements of Cash Flows Page 3 Notes to Unaudited Condensed Financial Statements Page 4 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations Page 10 Item 3.Quantitative and Qualitative Disclosures about Market Risk Page 17 Item 4.Controls and Procedures Page 17 Part II- OTHER INFORMATION Item 1.Legal Proceedings Page 18 Item 1A.Risk Factors Page 18 Item 6.Exhibits Page 19 Signatures Page 21 PART I – FINANCIAL INFORMATION Item 1.Financial Statements NATURAL GAS SERVICES GROUP, INC. CONDENSED BALANCE SHEETS (in thousands, except per share amounts) (unaudited) December 31, September 30, 2008 2009 ASSETS Current Assets: Cash and cash equivalents $ 1,149 $ 17,732 Short-term investments 2,300 — Trade accounts receivable, net of doubtful accounts of $177 and $331, respectively 11,321 6,292 Inventory, net of allowance for obsolescence of $500 and $234, respectively 31,931 26,650 Prepaid income taxes 244 913 Prepaid expenses and other 87 239 Total current assets 47,032 51,826 Rental equipment, net of accumulated depreciation of $24,624 and $31,639, respectively 111,967 111,543 Property and equipment, net of accumulated depreciation of $6,065 and $6,814, respectively 8,973 7,899 Goodwill, net of accumulated amortization of $325, both periods 10,039 10,039 Intangibles, net of accumulated amortization of $1,198 and $1,422, respectively 3,020 2,796 Other assets 19 19 Total assets $ 181,050 $ 184,122 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current portion of long-term debt $ 3,378 $ 3,378 Line of credit — 7,011 Accounts payable 8,410 882 Accrued liabilities 3,987 2,144 Current income tax liability 110 577 Deferred income 38 311 Total current liabilities 15,923 14,303 Longterm debt, less current portion 6,194 3,661 Line of credit 7,000 — Deferred income tax payable 21,042 25,403 Other long term liabilities 441 560 Total liabilities 50,600 43,927 Commitments & Contingencies (Note 8) Stockholders’ equity: Preferred stock, 5,000 shares authorized, no shares issued or outstanding — — Common stock, 30,000 shares authorized, par value $0.01;12,094 and 12,097 shares issued and outstanding, respectively 121 121 Additional paid-in capital 83,937 84,370 Retained earnings 46,392 55,704 Total stockholders' equity 130,450 140,195 Total liabilities and stockholders' equity $ 181,050 $ 184,122 See accompanying notes to these unaudited condensed financial statements. - 1 - NATURAL GAS SERVICES GROUP, INC. CONDENSED INCOME STATEMENTS (in thousands, except earnings per share) (unaudited) Three months ended September 30, Nine months ended September 30, 2008 2009 2008 2009 Revenue: Sales, net $ 13,239 $ 5,285 $ 32,024 $ 16,813 Rental income 11,414 10,840 30,519 35,597 Service and maintenance income 293 255 814 752 Total revenue 24,946 16,380 63,357 53,162 Operating costs and expenses: Cost of sales, exclusive of depreciation stated separately below 9,038 3,641 21,669 11,423 Cost of rentals, exclusive of depreciation stated separately below 4,106 3,870 11,604 12,711 Cost of service and maintenance, exclusive of depreciation stated separately below 207 174 567 521 Selling, general, and administrative expense 1,539 1,582 4,374 4,813 Depreciation and amortization 2,608 2,902 7,097 8,795 Total operating costs and expenses 17,498 12,169 45,311 38,263 Operating income 7,448 4,211 18,046 14,899 Other income (expense): Interest expense (84 ) (148 ) (518 ) (462 ) Other income (expense) 21 9 395 (97 ) Total other income (expense) (63 ) (139 ) (123 ) (559 ) Income before provision for income taxes 7,385 4,072 17,923 14,340 Provision for income taxes 2,574 1,429 6,262 5,028 Net income $ 4,811 2,643 $ 11,661 $ 9,312 Earnings per share: Basic $ 0.40 $ 0.22 $ 0.96 $ 0.77 Diluted $ 0.40 $ 0.22 $ 0.96 $ 0.77 Weighted average shares outstanding: Basic 12,091 12,097 12,088 12,095 Diluted 12,144 12,135 12,153 12,127 See accompanying notes to these unaudited condensed financial statements. - 2 - NATURAL GAS SERVICES GROUP, INC. CONDENSED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Nine months ended September 30, 2008 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ 11,661 $ 9,312 Adjustments to reconcile net income to net cash provided by operatingactivities: Depreciation and amortization 7,097 8,795 Deferred taxes 6,262 5,028 Employee stock options expense 294 479 Gain on disposal of assets (14 ) (52 ) Changes in current assets and liabilities: Trade accounts receivables, net 244 5,029 Inventory, net (8,501 ) 5,965 Prepaid income taxes and prepaid expenses 554 (821 ) Accounts payable and accrued liabilities 3,038 (9,371 ) Current income tax liability (286 ) (256 ) Deferred income (30 ) 273 Other 17 — NET CASH PROVIDED BY OPERATING ACTIVITIES 20,336 24,381 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (35,943 ) (7,847 ) Purchase of short-term investments (320 ) — Redemption of short-term investments 18,981 2,300 Proceeds from sale of property and equipment 35 142 NET CASH USED IN INVESTING ACTIVITIES (17,247 ) (5,405 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from line of credit 7,500 500 Proceeds from other long-term liabilities, net 447 119 Repayments of long-term debt (3,533 ) (2,533 ) Repayments of line of credit (1,100 ) (489 ) Proceeds from exercise of stock options 53 10 NET CASH USED IN FINANCING ACTIVITIES 3,367 (2,393 ) NET CHANGE IN CASH 6,456 16,583 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 245 1,149 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 6,701 $ 17,732 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Interest paid $ 480 $ 414 Income taxes paid $ 287 $ 925 See accompanying notes to these unaudited condensed financial statements. - 3 - NATURAL GAS SERVICES GROUP, INC. NOTES TO UNAUDITED CONDENSED FINANCIAL
